      Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS
___________________________________

CARDX, LLC,

              Plaintiff,

v.                                                             Case No. _________

DEREK SCHMIDT, in his official                                 COMPLAINT
capacity as KANSAS ATTORNEY
GENERAL,

           Defendant.
___________________________________

                                      COMPLAINT

       Plaintiff CardX, LLC (“CardX”) seeks a declaration that Kan. Stat. Ann. 16a-2-

403, Prohibiting surcharge on credit or debit cards, is unconstitutional as applied to the

plaintiff.

                                       Introduction

1.   Over the past several decades, technological advances have revolutionized the ways

     consumers pay for goods and services. These profound advancements have

     impacted how sellers of goods and services—i.e., merchants—set prices and receive

     payment from consumers. Taken together, the changes in how Americans buy and

     sell in the marketplace have created a heavily regulated environment where

     merchants must ensure that they meet all obligations under state and federal law, as

     well as their obligations to the private financial institutions and payment processors

     that facilitate the movement of capital throughout the economy.
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 2 of 17




2.   As payment options have diversified and compliance technology has evolved to

     meet the demands of consumers and merchants alike, certain antiquated statutes

     deserve fresh constitutional scrutiny. That is especially true when those laws,

     tailored to different eras of commerce, purport to protect consumers but in fact do

     the exact opposite, all at the expense of merchants.

3.   One traditional method of payment—credit—remains popular with American

     consumers but is directly impacted by an anachronistic legal restriction on

     merchants.

4.   When a merchant accepts payment via credit card, that merchant bears the cost of

     credit card processing fees—typically a percentage of each transaction set by the

     payment card network and paid to the financial institutions that issue the credit cards

     and process the transactions.

5.   Under a Kansas state law enacted in 1986, colloquially known as the “no-surcharge

     law,” merchants are statutorily prohibited from passing these costs along to

     customers as credit card “surcharges.” Kan. Stat. Ann. 16a-2-403; 1986 Kan. Sess.

     Laws, ch. 90, § 2. In other words, the consumer’s choice to use a particular form of

     payment—credit—causes the merchant’s cost of doing business to increase. The

     cost to the merchant of accepting credit is an order of magnitude higher than the cost

     of accepting cash or debit. Paradoxically, however, merchants are permitted to

     offer a “discount” to buyers that choose a non-credit payment method, such as cash

     or debit. See The Honorable Ken Francisco, Kan. Att’y Gen. Op. No. 86-115

     (1986) (“[I]t is our opinion that a discount for cash payment is not a surcharge as

                                             2
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 3 of 17




     that term is used in Section 2.”). Discounts and surcharges are two sides of the

     same economic coin, but in Kansas, one is permissible while the other is unlawful.

6.   The 1986 legal prohibition against sellers implementing a credit-card surcharge in

     Kansas still exists despite the availability of sophisticated payment processing

     software, such as the product offered by plaintiff CardX. CardX’s software allows

     merchants to seamlessly pass along the cost of processing credit card transactions to

     the consumers that choose to use credit, while making all disclosures necessary to

     comply with applicable law.

7.   Other states’ no-surcharge statutes have been invalidated as unconstitutional.

     Federal courts in California, Florida, New York, and Texas have held that laws

     substantively similar to Kansas’s—those which prohibit credit card surcharges while

     allowing cash discounts—violate the First Amendment by impermissibly restricting

     commercial speech. See, e.g., Italian Colors Rest. v. Becerra, 878 F.3d 1165 (9th

     Cir. 2018) (holding California no-surcharge law “restricts plaintiffs’ non-misleading

     commercial speech,” “does not directly advance the Attorney General’s asserted

     state interest in preventing consumer deception, nor is it narrowly drawn to

     achieving that interest” and therefore “violates the First Amendment”); Dana’s R.R.

     Supply v. Bondi, 807 F.3d 1235 (11th Cir. 2015) (holding Florida no-surcharge law

     is “an unconstitutional abridgement of speech”); Rowell v. Paxton, 336 F. Supp. 3d

     724 (W.D. Tex. 2018) (holding “[t]he Texas Anti-Surcharge law as applied violates

     the merchants’ commercial free-speech rights under the First Amendment”).



                                             3
       Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 4 of 17




8.    Oklahoma Attorney General Mike Hunter recently issued an Opinion concluding

      that the Oklahoma no-surcharge law—which functionally mirrors the Kansas law—

      violates the First Amendment.1 See The Honorable Michael Brooks, Okla. Att’y

      Gen. Opinion No. 2012-12 (Dec. 17, 2019).

9.    Kansas’s no-surcharge statute violates the First Amendment to the U.S.

      Constitution, as applied to the states through the Fourteenth Amendment, and is

      unconstitutionally vague in violation of the Due Process Clause of the Fourteenth

      Amendment. CardX brings this constitutional challenge because CardX is unable to

      sell its software to Kansas merchants, who in turn are unable to pass on credit card

      processing costs to credit-paying consumers, due to the unconstitutional restriction

      imposed by Kansas’s no-surcharge statute.

                                          Jurisdiction and Venue

10. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3). Venue is

      proper in the District of Kansas under 28 U.S.C. § 1391(b).

                                                     Parties

11. Plaintiff CardX is a financial technology company whose patent-pending payment

      processing software allows merchants to display and process price differentials in


1
  Attorney General Hunter’s Opinion specifically found that (1) “Oklahoma’s ban on surcharges for purchases using
credit cards or debit cards . . . does not facially violate the First Amendment to the U.S. Constitution”; and (2)
“Oklahoma’s ban on surcharges for purchases using credit cards or debit cards . . . would violate the first
Amendment to the U.S. Constitution in the pricing schemes discussed in Italian Colors Restaurant v. Becerra, 878
F.3d 1165 (9th Cir. 2018) and Rowell v. Paxton, 336 F. Supp. 3d 724 (W.D. Tex. 2018) if interpreted consistent with
the plain meaning of the surcharge.” The Honorable Michael Brooks, Okla. Att’y Gen. Opinion No. 2012-12 (Dec.
17, 2019) (internal citations omitted) (noting that “[a]n attorney general opinion that concludes an ‘act of the
legislature is unconstitutional should be considered advisory only, and thus not binding until finally so determined
by an action in the District Court of [Oklahoma].” (quoting Slate ex rel. York v. Turpen, 681 P.2d 763, 767 (Okla.
1984))).

                                                         4
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 5 of 17




     compliance with all applicable laws and restrictions. CardX helps merchants create

     cost transparency and equips consumers to “comparison shop” among payment

     types, by passing on the processing fee for credit cards and enabling consumers to

     choose other payment options at no cost. CardX provides its software to businesses

     of all sizes, along with government entities and educational institutions.

12. Kansas merchants are prohibited from using CardX’s software as a result of its no-

     surcharge law. CardX’s standard pricing model displays the price of the good or

     service, plus the cost associated with credit card use as a percentage of the price.

     For example, the price display or invoice will state “$10 + 3.5% fee for credit.”

     This pricing model, often referred to as “single-sticker” pricing, is squarely

     prohibited by the current Kansas law.

13. Although certain government and educational institutions are exempt from the

     Kansas no-surcharge law, CardX is prevented from selling its product to non-

     governmental Kansas merchants because the no-surcharge law directly prohibits the

     core function of CardX’s payment processing software.

14. Defendant Derek Schmidt is the Kansas Attorney General, is the chief legal officer

     for the state, and is responsible for enforcing the Kansas no-surcharge law. He is

     sued in his official capacity.

                                      Factual Background

Federal and private contractual bans on credit card surcharges no longer exist

15. In 1976, Congress amended the Truth in Lending Act (“TILA”) to implement a

     federal ban on credit card surcharges. Act of Feb. 27, 1976, Pub. L. No. 94-222, §

                                              5
       Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 6 of 17




      3(c)(1) (formerly codified at 15 U.S.C. § 1666f(a)(2)) (“No seller in any sales

      transaction may impose a surcharge on a cardholder who elects to use a credit card

      in lieu of payment by cash, check, or similar means.”).2

16. Around the time that the federal surcharge ban lapsed in 1984, Kansas and nine

      other states (California, Colorado, Connecticut, Florida, Maine, Massachusetts, New

      York, Oklahoma, and Texas) enacted no-surcharge statutes. The state versions of

      the surcharge ban similarly prohibited merchants from informing consumers that the

      use of a credit card to pay for a good or service would result in a surcharge on the

      price.

17. Merchants could, however, communicate the inverse: that paying with cash may

      result in a discount from the price.

18. In addition to the state laws, credit card companies historically included no-

      surcharge provisions in their merchant agreements, precluding merchants from

      passing on credit card processing fees to consumers.3 That practice ended in 2013

      when major credit card providers agreed to remove such provisions from their

      merchant contracts. See In re Payment Card Interchange Fee & Merch. Disc.

      Antitrust Litig., 986 F. Supp. 2d 207, 230-34 (E.D.N.Y. 2013), rev’d and vacated,




2
  This amendment also defined “discount” to mean “a reduction made from the regular price” and “surcharge” to
mean “any means of increasing the regular price to a cardholder which is not imposed upon customers paying by
cash, check, or similar means.” Id. § 3(a) (codified at 15 U.S.C. § 1602(q)-(r)).
3
  An earlier amendment to TILA, which is still in effect, ensured that credit card companies could not contractually
prohibit retailers from offering cash discounts. See Act of Oct. 28, 1974, Pub. L. No. 93-945, § 167 (codified at 15
U.S.C. § 1666f(a)) (“[T]he card issuer may not, by contract or otherwise, prohibit any [retailer] from offering a
discount to a cardholder to induce the cardholder to pay by cash, check, or similar means rather than use a credit
card.”).

                                                          6
      Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 7 of 17




     827 F.3d 223 (2d Cir. 2016); see also Kevin Wack, Once Banned, Credit Card

     Surcharges Gain Momentum, AM. BANKER (Jan. 9, 2020).

The Kansas no-surcharge law is the only remaining barrier to accurately

communicating price differentials to Kansas consumers

19. With no federal or private contractual prohibitions on credit card surcharges, the

     Kansas no-surcharge law is the only remaining barrier to Kansas merchants and

     payment processing companies like CardX lawfully and accurately representing

     price differentials to consumers.

20. The Kansas no-surcharge law states that “[n]o seller or lessor in any sales or lease

     transaction or any credit or debit card issuer may impose a surcharge on a card

     holder who elects to use a credit or debit card in lieu of payment by cash, check or

     similar means. A surcharge is any additional amount imposed at the time of the

     sales or lease transaction by the merchant, seller or lessor that increases the charge

     to the buyer or lessee for the privilege of using a credit or debit card.” Kan. Stat.

     Ann. 16a-2-403. Under a 1986 Kansas Attorney General Opinion, “a discount for

     cash payment is not a surcharge as that term is used in” the no-surcharge statute.

     See The Honorable Ken Francisco, Kan. Att’y Gen. Op. No. 86-115 (1986).

21. When the surcharge prohibition was enacted and interpreted by the Attorney

     General in 1986, it may have been logistically challenging to clearly communicate

     price differentials to consumers. Today, however, widely available technology

     exists to make the presentation of this information seamless, such as CardX’s

     software. Moreover, credit card usage in the United States has increased

                                              7
       Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 8 of 17




      dramatically in the interim: in 1983, only 43 percent of U.S. families had a credit

      card4; by 2018, 75.5 percent of U.S. consumers possessed a credit card.5

22. Violations of Kansas’s no-surcharge law are subject to, among other things,

      administrative investigations, cease and desist orders, administrative fines, and civil

      liability for consumer restitution and civil penalties. Kan. Stat. Ann. 16a-6-101 et

      seq. The Attorney General actively enforces the no-surcharge law. See, e.g.,

      Topeka Raintree Apartments LLC v. Kansas ex rel. Derek Schmidt, No. 2019-CV-

      000440 (Shawnee Cnty. Dist. Ct.); Denise Neil & Amy Renee Leiker, Wichita

      Restaurant to Pay More Than $60,000 for Overcharging Customers Using Credit

      Cards, THE WICHITA EAGLE (Feb. 25, 2020).

23. Kansas merchants remain obligated to absorb the costs of a customer’s choice to use

      a credit card precisely because state law makes it impossible to communicate price

      differentials in a compliant manner. In response, merchants opt to post only one

      higher price—a price that is by design high enough to cover transactions in which

      credit cards are used—to offset the credit card fees. This effectively forces cash

      customers to pay a higher price and subsidize the benefits enjoyed by credit card

      customers.

24. CardX is unable to operate in Kansas because the no-surcharge law prohibits the

      exact type of commercial speech that CardX’s technology is designed to convey.



4
  This figure reflects general-purpose revolving credit cards and excludes retail store cards. See Thomas A. Durkin,
Credit Cards: Use and Consumer Attitudes, 1970-2000, FED. RESERVE BULL., at 625 (Sept. 2000).
5
  See Kevin Foster, Claire Greene, & Joanna Stavins, The 2018 Survey of Consumer Payment Choice: Summary
Results, FED. RESERVE BANK OF ATLANTA RESEARCH DATA REPS., T-3 (Aug. 28, 2019).

                                                         8
      Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 9 of 17




     This prohibition directly impacts CardX’s business operations and financial

     opportunities.

Federal courts have held that no-surcharge statutes unconstitutionally restrict

commercial speech

25. The Kansas law draws an arbitrary line that prohibits credit card surcharges yet

     allows cash discounts. Federal courts have determined that substantively similar

     “no-surcharge” laws in California, Florida, New York, and Texas unconstitutionally

     restricted commercial speech.

26. In 2013, the New York no-surcharge law was challenged as unconstitutionally

     regulating commercial speech and being unconstitutionally vague. In Expressions

     Hair Design v. Schneiderman, the U.S. District Court for the Southern District of

     New York agreed with the plaintiffs that the statute “draws the line between

     prohibited ‘surcharges’ and permissible ‘discounts’ based on words and labels,

     rather than economic realities,” and accordingly “clearly regulates speech, not

     conduct, and does so by banning disfavored expression.” 975 F. Supp. 2d 430, 444

     (S.D.N.Y. 2013). Following reversal by the Second Circuit, 808 F.3d 118 (2d Cir.

     2015), the U.S. Supreme Court held that the New York no-surcharge statute, “[i]n

     regulating the communication of prices rather than prices themselves,” regulates

     speech and is therefore subject to First Amendment scrutiny. 137 S. Ct. 1144, 1151

     (2017).6 The Supreme Court’s review was limited to the question of whether the


6
  The case was remanded to the Second Circuit for analysis as a commercial speech regulation. On
remand, the Second Circuit certified a question to the New York Court of Appeals regarding what

                                                   9
      Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 10 of 17




      no-surcharge statute was unconstitutional as applied to a “single-sticker” pricing

      model, in which a merchant would “post[] a cash price and an additional credit card

      surcharge, expressed either as a percentage surcharge or a ‘dollars-and-cents’

      additional amount.” Id. at 1149.

27. The Supreme Court held that no-surcharge statutes are subject to intermediate

      scrutiny under Central Hudson Gas & Electric Corp. v. Public Service Commission

      of New York, 447 U.S. 557 (1980). “The States . . . are free to prevent the

      dissemination of commercial speech that is false, deceptive, or misleading.”

      Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626,

      638 (1985). However, under Central Hudson, if commercial speech “is neither

      misleading nor related to unlawful activity,” then “the State must assert a substantial

      interest to be achieved by” the regulation. 447 U.S. at 563-64. The law must

      directly advance the asserted interest, and must not be “more extensive than is

      necessary to serve that interest.” Id. at 566.

28. Applying that standard of review, federal courts have struck down the no-surcharge

      statutes of California, Florida, and Texas for violating the First Amendment. See

      Italian Colors Rest. v. Becerra, 878 F.3d 1165 (9th Cir. 2018); Dana’s R.R. Supply




constitutes compliance with the New York anti-surcharge law. 877 F.3d 99, 102 (2d Cir. 2017). In
October 2018, the New York Court of Appeals responded to the certified question as follows: a merchant
is in compliance with the law so long as they disclose the total dollars-and-cents price charged to credit
card users. A “single-sticker” pricing scheme, which requires consumers to engage in an arithmetical
calculation to determine the price, is prohibited by the statute. No. 200, 2018 WL 5258853 (N.Y. Ct. App.
Oct. 23, 2018). Following this determination, the parties filed a joint motion to dismiss with the Second
Circuit. See Joint Affirm. in Support of Mot. to Vacate J. Below, Remand for Dismissal of the Compl.,
and Dismiss the Appeal as Moot, ECF No. 315-2 (Jan. 8, 2019).

                                                   10
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 11 of 17




     v. Att’y Gen. of Fla., 807 F.3d 1235 (11th Cir. 2015); Rowell v. Paxton, 336 F.

     Supp. 3d 724 (W.D. Tex. 2018).

29. These courts all found that credit card surcharges constitute lawful activity and are

     not misleading. Italian Colors Rest., 878 F.3d at 1176-77; Dana’s R.R. Supply, 807

     F.3d at 1249; Rowell, 336 F. Supp. 3d at 730. They concluded that charging

     different prices for credit card and cash purchases is clearly lawful, as all three

     schemes explicitly permitted cash discounts—which are the “mathematical

     equivale[nt]” of credit card surcharges—and is not misleading so long as the price

     difference is communicated to consumers. Italian Colors Rest., 878 F.3d at 1176;

     Dana’s R.R. Supply, 807 F.3d at 1239, 1249; Rowell, 336 F. Supp. 3d at 730.

30. The courts found that the state interests asserted were not advanced by the states’

     respective no-surcharge laws. The California Attorney General “assert[ed] that the

     state’s interest in banning surcharges is to ‘promote the effective operation of the

     free market and protect consumers from deceptive price increases,’” Italian Colors

     Rest., 878 F.3d at 1177, while the Florida and Texas Attorneys General each

     asserted “a generalized interest in consumer protection,” Dana’s R.R. Supply, 807

     F.3d at 1249; Rowell, 336 F. Supp. 3d at 731.

31. Although all three states asserted legitimate state interests, the courts all rejected the

     states’ assertions that the no-surcharge statutes actually advanced those interests in

     consumer protection or promotion of commerce. Italian Colors Rest., 878 F.3d at

     1177; Dana’s R.R. Supply, 807 F.3d at 1249-50; Rowell, 336 F. Supp. 3d at 731. To

     the contrary, the Ninth Circuit observed that California’s no-surcharge statute

                                              11
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 12 of 17




     “prevents retailers . . . ‘from communicating with their customers in an effective and

     informative manner’ about the cost of credit card usage and why credit card

     customers are charged more than cash users.” Italian Colors Rest., 878 F.3d at 1177

     (quoting Sorrell v. IMS Health Inc., 564 U.S. 552, 564 (2011)). The Court stated

     that it “fail[ed] to see how a law that keeps truthful price information from

     customers increases the accuracy of information in the marketplace.” Id.; accord

     Dana’s R.R. Supply, 807 F.3d at 1250; Rowell, 336 F. Supp. 3d at 731 (“[T]here is

     no actual, empirical evidence before the court of harm to consumers or commerce,

     past or present, in restricting [] merchants . . . from communicating to their

     customers that they will charge a surcharge for a credit-card purchase[.]”).

32. Both the Ninth and Eleventh Circuits pointed to broad exemptions in the California

     and Florida no-surcharge statutes for public agencies, “without . . . any relevant

     distinction between private merchants and state agencies that references the asserted

     interests being served,” as further undermining the legitimacy of the states’

     purported interests in consumer protection. Dana’s R.R. Supply, 807 F.3d at 1250;

     Italian Colors Rest., 878 F.3d at 1177 (“Even if there were any evidence of

     consumer deception, or other harm to the free market, the statute’s broad swath of

     exemptions would undermine any ameliorative effect.”).

33. Finally, the Central Hudson test requires that the speech restriction be narrowly

     tailored to achieve the asserted state interest. 447 U.S. at 565-66. The courts found

     that the California, Florida, and Texas no-surcharge statutes were “more extensive

     than [] necessary” to serve state interests of avoiding consumer deception and

                                             12
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 13 of 17




     promoting the free market. Rowell, 336 F. Supp. 3d at 731. They noted that “[t]he

     available less [] restrictive alternatives are legion,” Dana’s R.R. Supply, 807 F.3d at

     1250, such as imposing a cap on credit card surcharges, requiring specific points of

     disclosure, “ban[ning] deceptive or misleading surcharges,” or simply enforcing

     “existing laws banning unfair business practices and misleading advertising in

     pricing,” Italian Colors Rest., 878 F.3d at 1178.

The Kansas no-surcharge law is an unconstitutional restriction on commercial speech

34. The Kansas no-surcharge law constitutes a restriction on commercial speech (not a

     regulation of commercial activity), is subject to intermediate scrutiny, and violates

     the First Amendment.

35. The Kansas no-surcharge statute, like its unconstitutional analogues, cannot survive

     intermediate scrutiny under the Central Hudson test: the law does not advance any

     legitimate state interest and, in any event, it is not narrowly tailored to serve any

     such interest.

36. The Kansas Attorney General clearly recognizes that charging different prices for

     cash and credit card payments is not inherently misleading or unlawful, as the

     statute has been interpreted to explicitly allow cash discounts.

37. The no-surcharge law is not narrowly tailored to serve a substantial state interest.

     Generalized state interests in consumer protection and promoting the free market do

     not sufficiently justify a restriction on commercial speech.

38. Similar to the California, Florida, and Texas statutes, the Kansas statute contains

     myriad exemptions that undermine any purported purpose of consumer protection,

                                             13
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 14 of 17




     including exemptions for educational boards and institutions, and state and county

     entities. See, e.g., Kan. Stat. Ann. K.S.A. 72-1176; Kan. Stat. Ann. 19-122; Kan.

     Stat. Ann. 75-30, -100.

39. Federal courts have agreed that no-surcharge statutes fail to actually protect

     consumers or advance free market principles, as these paternalistic laws work to

     keep consumers uninformed about the rationale for price differentials and, therefore,

     unable to meaningfully participate in the free market. Clearly communicating

     surcharges empowers consumers to make informed choices about how and where to

     spend their hard-earned money.

40. Kansas can use any number of alternative enforcement mechanisms to prevent

     actual fraudulent or deceptive credit card surcharge practices, such as its Consumer

     Protection Act, Kan. Stat. Ann. 50-623 et seq.

The Kansas no-surcharge law is unconstitutionally vague

41. “A fundamental principle in our legal system is that laws which regulate persons or

     entities must give fair notice of conduct that is forbidden or required.” F.C.C. v.

     Fox Television Stations, Inc., 567 U.S. 239, 253 (2012) (citing Connally v. Gen.

     Constr. Co., 269 U.S. 385, 391 (1926)). This principle “requires the invalidation of

     laws that are impermissibly vague.” Id. A law is impermissibly vague if it “fails to

     provide a person of ordinary intelligence fair notice of what is prohibited, or is so

     standardless that it authorizes or encourages seriously discriminatory enforcement.”

     Id. (internal quotations omitted).



                                             14
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 15 of 17




42. The Kansas no-surcharge law arbitrarily distinguishes between a “surcharge” and a

     “discount,” and prohibits the former while permitting the latter. These two terms

     describe the exact same conduct; “[t]autologically speaking, surcharges and

     discounts are nothing more than two sides of the same coin[.]” Dana’s R.R. Supply,

     807 F.3d at 1249. This “virtually incomprehensible distinction between what a

     vendor can and cannot tell its customers” offends the Due Process Clause of the

     Fourteenth Amendment, because it does not allow a person of ordinary intelligence

     reasonable opportunity to know what is prohibited, and invites arbitrary and

     discriminatory enforcement. Expressions Hair Design, 975 F. Supp. 2d at 436.

                                      Claims for Relief

      Claim One: Violation of the First Amendment (under 42 U.S.C. § 1983)

43. Kansas’s no-surcharge law regulates how merchants and payment processing

     companies like CardX may describe the price differences lawfully charged for credit

     and cash purchases. The law allows communication of a price differential as a

     “cash discount,” but prohibits description of the exact same price differential as a

     “credit card surcharge.” This meaningless distinction renders CardX unable to

     conduct business in the state, and at risk of incurring civil liability if it did so. This

     speech restriction violates CardX’s rights under the First Amendment, as applied to

     the states through the Fourteenth Amendment.

              Claim Two: Void for Vagueness (under 42 U.S.C. § 1983)

44. Kansas’s no-surcharge law subjects CardX to liability based on a vague distinction

     between two terms that describe the same conduct. This does not provide a person

                                              15
     Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 16 of 17




     of ordinary intelligence reasonable opportunity to know what is prohibited, and

     invites arbitrary and discriminatory enforcement. The no-surcharge law is therefore

     unconstitutionally vague under the Due Process Clause of the Fourteenth

     Amendment.

                                    Request for Relief

45. For the reasons stated above, the plaintiffs request that the Court declare that

     Kansas’s no-surcharge law, Kan. Stat. Ann. 16a-2-403, is unconstitutional.


Dated: May 29, 2020




                                            16
       Case 2:20-cv-02274-JWB-GEB Document 1 Filed 05/29/20 Page 17 of 17




                                  Respectfully submitted,

                                  POLSINELLI PC



                                  By: s/ Timothy J. Sear
                                      TIMOTHY J. SEAR (KS #14813)
                                      JOHN D. PETERSEN (KS #09775)
                                      900 West 48th Place, Suite 900
                                      Kansas City, MO 64112
                                      Telephone:    (816) 753-1000 (Main)
                                      Facsimile:    (816) 753-1536 (Main)
                                      E-mail:       tsear@polsinelli.com
                                      E-mail:       jpetersen@polsinelli.com

                                  AND

                                  COZEN O’CONNOR
                                  BERNARD NASH (DC #231118)
                                  SEAN J. RILEY (DC #1048065)
                                  KETURAH TAYLOR (DC #241560)
                                  (above pending admission pro hac vice)
                                  1200 19th Street, NW, Suite 300
                                  Washington, D.C. 20036
                                  Telephone:      (202) 471-3406
                                  Facsimile:      (202) 861-1905
                                  E-mail:         bnash@cozen.com
                                  E-mail:         sriley@cozen.com
                                  E-mail:         ktaylor@cozen.com

                                  ATTORNEYS FOR PLAINTIFF
                                  CARDX, LLC




                                       17
107624/654411-73718040.2
